Citation Nr: 0519759	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  95-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as recurrent diarrhea and rectal bleeding, 
including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to July 1978 and from September 1990 to June 1991.  He also 
evidently served in the U. S. Army Reserve and/or National 
Guard.




This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1994 and May 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

In August 1997, the Board denied the veteran's claim for 
service connection for chronic nosebleeds, and remanded his 
claims for service connection for a bilateral knee disorder, 
fungal dermatitis, and a gastrointestinal disorder to the RO 
for further development.  In May 1999, the RO granted service 
connection for dyshidrotic eczematous dermatitis and 
bilateral impairment of the knees, awarding each a 
compensable disability evaluation.  In May 2000, the Board 
remanded the veteran's claim for service connection for a 
gastrointestinal disorder to the RO for further evidentiary 
development.

Finally, the Board notes that, in a June 1996 written 
statement, the veteran reported being plagued with "extreme 
tiredness" since returning from the Persian Gulf.  It is 
unclear whether, by this statement, he seeks to raise a claim 
for service connection for an undiagnosed disorder manifested 
by fatigue.  That matter is referred to the RO for further 
clarification and appropriate development. 


FINDINGS OF FACT

1.  The veteran's complaints of chronic diarrhea have been 
variously associated with a diagnosed gallbladder disease, 
and the competent medical evidence preponderates against a 
finding that the veteran's rare rectal bleeding is secondary 
to any medical condition.  Neither of these disorders has 
been shown to be associated with the veteran's military 
service.  

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
gastrointestinal disability manifested by recurrent diarrhea 
and rectal bleeding resulting from an undiagnosed illness 
that has become manifest to a compensable degree following 
Persian Gulf War service.


CONCLUSION OF LAW

A gastrointestinal disorder, claimed as recurrent diarrhea 
and rectal bleeding, was not incurred in or aggravated by 
active service, nor may it be presumed to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 1117, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that, when examined for 
enlistment into service in September 1971, the veteran denied 
having gastrointestinal problems.  A gastro-intestinal 
abnormality was not noted on examination, and he was found 
qualified for active service.  Clinical records indicate 
that, in March 1972, the veteran was seen for complaints of 
nausea, vomiting, diarrhea, and cold; and, in November 1975, 
he was seen for complaints of cold symptoms with fever, 
chills and nausea, vomiting, and diarrhea.  According to the 
1975 records, the clinical impressions were urinary tract 
infection versus ureteral stone and acute gastroenteritis.  
On a report of medical history completed in March 1978, when 
he was examined for separation, the veteran checked "no" as 
to having frequent indigestion, stomach, liver, or intestinal 
trouble, and as to having gallbladder trouble or gall stones.  
Upon clinical evaluation at that time, a gastrointestinal 
disorder was not reported.

When examined for enlistment (evidently into the U.S. Army 
Reserve) in October 1979, a gastrointestinal abnormality was 
not reported, and the veteran was found qualified for 
service.  Similar findings were reported on November 1983, 
August 1984, September 1988, and October 1990 Army Reserve 
service examination reports.  Clinical records are not 
referable to complaints of, or treatment for, a 
gastrointestinal disorder.  On a report of medical history 
completed in April 1991, when the veteran was examined for 
redeployment, he checked "no" as to having frequent 
indigestion, stomach, liver, or intestinal trouble, as well 
as gallbladder trouble or gallstones, and the examiner noted 
no new problems related to his service in Operation Desert 
Storm.  When he was examined that day, a gastrointestinal 
disorder was not reported, and the veteran was found 
qualified for redeployment.  When examined for separation 
from active duty in May 1991, the veteran denied having a 
gastrointestinal disorder.  Examination of his 
gastrointestinal and endocrine systems, and a rectal 
examination, were noted as deferred on the examination report 
completed at that time.

Service records document that the veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

VA and non-VA medical records and examination reports, dated 
from 1994 to 2005, are associated with the claims file.

A May 1994 VA outpatient record reflects the veteran's 
complaints of painful diarrhea.  Upon examination, the 
clinical impression included diarrhea.

In May 1994, the veteran underwent a VA Persian Gulf War 
registry examination.  According to the examination records, 
the veteran complained of painful diarrhea, with urgency and 
cramping that occurred once a week after eating breakfast.  A 
corresponding laboratory report does not reflect parasites, 
salmonella, or shigella of the stool specimen.  

A June 1994 annual physical examination report, in 
conjunction with the veteran's National Guard service, is not 
referable to a gastrointestinal disorder.

In his June 1995 notice of disagreement, the veteran 
indicated that he had suffered from diarrhea during the 
Persian Gulf War, but a treating physician at the Saudi 
Arabian clinic had told him that it was "common."  The 
veteran stated that he currently had twisting pain in the 
abdomen, usually after eating breakfast, which caused an 
urgent need to get to the bathroom.

The veteran underwent a gastroenterological examination 
conducted in June 1998 by R.R.L., M.D.  According to the 
examination report, the veteran provided a history of cramps, 
abdominal pain with associated bloating, and rectal bleeding 
that occurred once a week since 1990.  On examination, the 
veteran's abdomen was soft and nontender, without 
hepatosplenomegaly and masses.  Bowel sounds were active.  
Rectal examination revealed Grade II and III internal 
hemorrhoids with friability.  No fissures were seen, no 
masses were palpable, and no external hemorrhoids were noted.  
The impressions were internal hemorrhoids, Grade II and III 
with friability, and a history of crampy abdominal pain with 
associated soft mushy stools.  At that time, additional 
testing was recommended.

The veteran underwent VA examination in September 1999.  
According to the examination report, the veteran said that in 
1991, while serving in the Persian Gulf, he had episodes of 
cramping and abdominal pain associated with bloating and 
diarrhea and very rare rectal bleeding.  It was noted that 
the veteran had been examined by military physicians who were 
unable to determine the exact etiology of the cramping, 
abdominal pain, diarrhea, and rectal bleeding.  It was also 
noted that the veteran continued to experience these symptoms 
and, in the last year or two, had them approximately two or 
three times weekly.  The gastrointestinal symptoms were 
related to food intake, particularly when the veteran ate 
solids or sweet foods, and the symptoms occasionally 
interfered with daily activities.  He took Kaopectate and 
Pepto Bismol as needed, but the symptoms continued to recur.  

Further, examination of the veteran's abdomen was essentially 
normal.  There was no pain or tenderness to palpation of the 
abdomen, no organomegaly or masses, and bowel sounds were 
normal.  The VA examiner noted that the veteran did not 
appear for the sigmoidoscopy that was ordered to try to 
determine the etiology of the rectal bleeding and diarrhea.  
Thus, no report was available for review.  It was also noted 
that an upper gastrointestinal (GI) series performed in 
October 1999 was normal.  An abdominal ultrasound performed 
at the time showed cholelithiasis.  The diagnoses included 
cholelithiasis and fatty infiltration of the liver, by 
ultrasound, symptomatic, and diarrhea and rectal bleeding, 
due to undiagnosed illness.  In the VA examiner's opinion, 
the veteran's diarrhea was due to undiagnosed illness and the 
symptom was recurrent diarrhea.  In addition, the doctor said 
that the veteran's recurrent rectal bleeding was due to 
undiagnosed illness.  The symptom was recurrent rectal 
bleeding.

According to March 2000 private medical records, the veteran 
reported that his wife had tested positive for pylori, and he 
requested to be tested.  He denied symptoms aside from some 
diarrhea with sweet foods.  It was noted that the veteran had 
no abdominal problems.  He was positive for a gallstone 
diagnosed by VA and advised not to intervene since he was 
asymptomatic.  On examination, there were no abdominal 
masses, guarding or rigidity.  The assessment was gallstone.  
The laboratory records reveal that a test for H. Pylori 
antibody yielded an unremarkable result and a negative assay.

VA medical records reflect that, in July 2001, the veteran 
underwent a flexible sigmoidoscopy, and the final impression 
was likely normal examination.  A surgical pathology report 
dated at the time reflects diagnoses of a rectal biopsy that 
showed an inflamed hyperplastic polyp and biopsies of the 
sigmoid colon that showed normal mucosa.

In March 2003, the veteran underwent a VA Persian Gulf War 
examination, apparently performed by a nurse practitioner.  
According to this examination report, the veteran gave a 
history of having diarrhea since January 1991.  It was noted 
that the veteran had a long-term history of diarrhea and 
abdominal cramps.  It was further noted that results of a 
flexible sigmoidoscopy were normal.  The veteran denied 
having any blood in his stool and denied nausea, vomiting, or 
constipation.  On examination, bowel sounds were present in 
all four quadrants, with no organomegaly.  There was pain to 
palpation in the epigastric area in the left upper quadrant.  
Diagnoses included chronic diarrhea and gastroesophageal 
reflux disease (GERD).

In an April 2004 Addendum, the VA staff physician who had 
performed the September 1999 examination noted his review of 
the veteran's medical records, including X-ray reports and 
laboratory test results and findings of a sigmoidoscopy 
performed in 2001.  In the VA staff physician's opinion, the 
veteran's diarrhea "is most likely secondary to gallbladder 
disease."  The VA physician noted that an ultrasound 
performed for the September 1999 examination showed the 
presence of gallstones (cholelithiasis).  The VA doctor 
stated that, "[s]ubsequently, the symptom of diarrhea, in my 
medical opinion, is now due to gallbladder disease".  The VA 
physician further said that, as to the veteran's rare rectal 
bleeding, "this is only a subjective finding coming from the 
veteran."  The clinical tests, including a sigmoidoscopy and 
studies of occult blood in the stool, were all negative.  The 
VA physician concluded, "the rare rectal bleeding was 
insignificant and not secondary to any medical condition".  
The examiner noted that this opinion was confirmed by the 
fact that results of blood tests performed at the September 
1999 VA examination were normal, and there was no anemia.  
According to the VA examiner, rectal bleeding usually 
precipitates anemia in the patient.  In summary, the VA 
physician opined that neither the veteran's diarrhea, nor the 
rare rectal bleeding, which was a subjective finding coming 
from the veteran, was due to an undiagnosed illness.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in June and 
November 2001 letters from the RO, the appelant has been 
informed of VA's duty to assist him in the development of his 
appeal.  In addition, the appellant was advised, by virtue of 
a detailed July 1995 statement of the case (SOC) and May 
1997, May 1999, February 2000, April 2003, and June 2004 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2003 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2004).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6 (2004).

38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including active duty and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty."  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to at least a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1113 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service".  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied.

In the present case, the veteran contends that he suffers 
from disabilities that are a manifestation of an undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumption period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumption period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumption period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumption period to December 31, 
2001.  This extension of the presumption period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumption 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2000), amending various 
provisions of 38 U.S.C. §§ 1117, 1118. Section 202 of the 
VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf veterans 
to include "a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms", as well as "[a]ny diagnosed illness 
that the Secretary determines in regulations . . . warrants a 
presumption of service-connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested to the 
requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The Board notes that the veteran contends that he suffers 
from an undiagnosed illness manifested by recurrent diarrhea 
and rectal bleeding, as a result of unknown environmental 
conditions to which he was exposed during his service in the 
Southwest Asia Theater of operations.  In other words, he is 
claiming that his signs and symptoms are manifestations of 
undiagnosed illness.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 and is so entitled because he is found to 
have a disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions 
of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  
See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (specifically addressing claims based upon ionizing 
radiation exposure, but generally applicable in cases 
involving presumptive service connection laws).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

Review of the veteran's service medical records demonstrates 
that, while in March 1972 and November 1975 the veteran was 
treated for complaints of diarrhea, when he was examined for 
discharge in March 1978 a gastrointestinal abnormality was 
not reported.  Subsequent service medical records are totally 
devoid of findings regarding a gastrointestinal disorder and, 
when he was examined for separation in May 1991, a 
gastrointestinal abnormality was not noted.

At the time of the veteran's May 1994 VA Persian Gulf War 
examination, the veteran complained of painful diarrhea, but 
there were no abnormal clinical or laboratory test findings 
or diagnoses referable to a chronic diarrhea or rectal 
bleeding, although the June 1994 service examination report 
is not referable to a gastrointestinal disorder.  Later, at 
the time of his June 1998 gastroenterological examination 
performed by Dr. R.L., the veteran gave a history of cramps, 
abdominal pain with associated bloating, and rectal bleeding 
that had occurred weekly since 1990.  The clinical impression 
was internal hemorrhoids and a history of crampy abdominal 
pain with associated soft mushy stools.  Dr. R.L. then 
recommended additional diagnostic tests.

At the time of the veteran's September 1999 VA examination, 
he complained of episodes of cramping and abdominal pain 
associated with bloating and diarrhea, and rare rectal 
bleeding.  However, that VA examiner noted that the veteran 
had not undergone a sigmoidoscopy ordered to try to determine 
the etiology of the rectal bleeding and diarrhea.  In spite 
of the absence of the sigmoidoscopy, the diagnoses included 
cholelithiasis, by ultrasound, and diarrhea and rectal 
bleeding due to undiagnosed illness.

Additionally, private medical records dated in March 2000 
document that a test for H. Pylori was negative, and the 
veteran had no abdominal problems.  A gallstone diagnosed by 
VA was noted.  Moreover, results of a flexible sigmoidoscopy 
performed by VA in July 2001 were essentially normal.  

At the time of the veteran's March 2003 VA Persian Gulf War 
examination, he complained of having diarrhea since January 
1991 and it was noted that he had a long term history of 
diarrhea and abdominal cramps.  He denied having any blood in 
his stool, and diagnoses included chronic diarrhea and GERD.  

Most significantly, in April 2004, the VA physician who 
examined the veteran in September 1999 reviewed the veteran's 
medical records and tests results, including findings of a 
sigmoidoscopy, and opined that the veteran's diarrhea was 
"most likely secondary to gallbladder disease".  In this VA 
staff physician's opinion, the veteran's rare rectal bleeding 
was "insignificant" and not secondary to any medical 
condition, as confirmed by normal blood tests performed in 
September 1999 when there was no sign of anemia.  The VA 
physician specifically concluded that neither diarrhea nor 
rare rectal bleeding was due to an undiagnosed illness.

The Board notes the veteran's claimed rectal bleeding and 
normal clinical findings, and accordingly, there is no basis 
for his claim that he has an undiagnosed illness due in part 
to rectal bleeding, occasioned by service in the Persian 
Gulf.  Moreover, in the present case, the veteran has not 
been diagnosed with a disability manifested by rectal 
bleeding.

Furthermore, the Board notes that the veteran's claimed 
chronic diarrhea has been associated with another diagnosed 
disability, namely gallbladder disease, and accordingly there 
is no basis for his claim that chronic diarrhea was due to an 
undiagnosed illness occasioned by service in the Persian 
Gulf.  In this regard, although in September 1999 a VA 
examiner diagnosed diarrhea and rectal bleeding due to an 
undiagnosed illness, in the April 2004 Addendum, that same VA 
examiner specifically associated the veteran's claimed 
chronic diarrhea with the diagnosed gallbladder disease, upon 
review of the veteran's medical records and pertinent 
clinical test results.  Moreover, in the Addendum, this VA 
examiner expressly concluded that rare rectal bleeding was 
only a "subjective finding" coming from the veteran, was 
"insignificant" and was "not secondary to any medical 
condition" as confirmed by normal blood tests that did not 
show any anemia.

Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness, manifested in 
part by chronic diarrhea and rectal bleeding, that can be 
related to service under the provisions of 38 C.F.R. § 3.317.  
As the veteran's claimed disorder, rectal bleeding, has been 
diagnosed, and the rectal bleeding specifically not 
attributed to any medical condition, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

As above, in this type of case, where there is a diagnosis, 
the case must be decided on the basis of a direct-service-
connection claim.  Turning to a review of this claim on a 
direct basis, the Board notes that while the service medical 
records note the veteran's treatment for diarrhea in March 
1972 and November 1975, examination at separation from 
service in May 1991 reported no gastrointestinal disorder.  
The evidence of record shows that the first objective medical 
reference to chronic diarrhea was not until May 1994 at the 
VA Persian Gulf Registry examination, although the June 1994 
service examination report is totally devoid of any 
complaints or findings regarding a gastrointestinal disorder, 
and, then, at the 1998 gastroenterological examination, the 
veteran complained of cramps and abdominal pain with 
bloating, and the diagnoses included internal hemorrhoids and 
a history of crampy abdominal pain with associated soft mushy 
stools.  In September 1999, a VA examiner diagnosed 
cholelithiasis, based upon ultrasound findings.  In April 
2004, the September 1999 VA examiner, who reviewed the 
veteran's medical records and clinical tests results 
associated the complaints of diarrhea with diagnosed 
gallbladder disease that has not been shown to be related to 
active service.  The physician concluded that the veteran's 
rare rectal bleeding was insignificant, and is not secondary 
to any particular medical condition.  

While the Board is sympathetic to the veteran's sincere 
belief that his chronic diarrhea and rectal bleeding are 
related to his period of Gulf War service, and notes that he 
is competent to report symptoms he experienced in-service, he 
is not qualified to render an opinion as to whether any 
current gastrointestinal disorder, claimed on the basis of 
recurrent diarrhea and rectal bleeding, is related to 
service.  See Routen v. Brown, supra; Espiritu v, Derwinski, 
2 Vet. App. at 492.  The objective medical evidence, or lack 
thereof, is more probative in this case.

Again, we have considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-11; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.  Based upon the evidence of 
record, service connection for a gastrointestinal disorder, 
claimed as recurrent diarrhea and rectal bleeding, on a 
direct basis and as a result of an undiagnosed illness, must 
be denied.



ORDER

Service connection for a gastrointestinal disorder, claimed 
as recurrent diarrhea and rectal bleeding, including as due 
to an undiagnosed illness, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs
	

